Citation Nr: 0302016	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-08 761	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits, to include dependency and 
indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1952.  The veteran died in May 1991 and the appellant is his 
former spouse.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  The appellant and her daughter testified at a hearing 
before a Hearing Officer at the RO in March 2000.  

The Board remanded the case in March 2001 for additional 
development of the record.


REMAND

In March 2001, the Board remanded the case for further 
development of the evidence, to include affording the 
appellant the opportunity to submit a statement indicating 
whether she knew that the state of Tennessee did not 
recognize common-law marriages.  The most recent Supplemental 
Statement of the Case (SSOC) was issued in November 2002.  
Subsequently, the appellant submitted a statement indicating, 
in effect, that she did not know that the state of Tennessee 
did not recognize common-law marriage.

The RO did not readjudicate the appellant 's claim on appeal 
or issue a Supplemental Statement of the Case (SSOC) 
addressing this matter following the receipt of the November 
2002 statement. Pursuant to 38 C.F.R. § 19.31 (2002), a 
remand for the issuance of an SSOC is required because the 
additional pertinent evidence was received by the RO in 
November 2002, before the appeal was certified and sent to 
the Board in December 2002.  The failure of the RO to issue a 
SSOC in accordance with the provisions of 38 C.F.R. § 19.31 
constitutes a procedural defect requiring correction by the 
RO.  For this reason, a remand of this case is warranted. See 
38 C.F.R. § 19.9 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

The RO should review the evidence of 
record, including the November 2002 
statement of the appellant or any other 
evidence that has been received since the 
November 2002 Supplemental Statement of 
the Case was issued.  If, after reviewing 
this evidence, the RO determines that any 
additional development is warranted, the 
RO is free to undertake such development 
as it deems necessary.  Once such 
development has been completed, the RO 
should then readjudicate the appellant's 
claim for recognition as the surviving 
spouse of the veteran for the purposes of 
receiving VA benefits, to include DIC and 
death pension.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


